ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                               )
                                          )
Platinum Business Corporation             ) ASBCA No. 62847
                                          )
Under Contract Nos. HT0050-18-D-0022      )
                    T.O. FA4460-20-F-0021 )

APPEARANCE FOR THE APPELLANT:                      A. Jeff Ifrah, Esq.
                                                    Ifrah Law
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    Jeffrey P. Hildebrant, Esq.
                                                    Air Force Deputy Chief Trial Attorney
                                                   Nicholas T. Iliff, Jr., Esq.
                                                   Christopher M. Judge-Hilborn, Esq.
                                                    Trial Attorneys

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: June 8, 2021




                                               LAURA EYESTER
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62847, Appeal of Platinum Business
Corporation, rendered in conformance with the Board’s Charter.

      Dated: June 9, 2021


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals